PER CURIAM.
It is manifest, upon examining the testimony contained in this record, that the awards made upon the trial are largely excessive, and not warranted by the proof. We have endeavored to ascertain if there could not be found some basis upon which a reduction of the amount awarded might be made, and the judgment affirmed for that amount. But the evidence is of so unsatisfactory a character that we think the only method by which a satisfactory conclusion can be arrived at is the granting of a new trial. The judgment should be reversed, and a new trial ordered, with costs to the appellant to abide the event.